Citation Nr: 1025883	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  06-22 063	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right hand 
disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training from February 1961 
to April 1961, and on active duty from March 20, 1965 to March 
29, 1965, and additional service with the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  During the pendency of the current appeal, the 
appellant's claims folder was transferred to the RO in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for a right 
hand disability, bilateral hearing loss, and tinnitus.  The 
Veteran contends that he has a right hand disability, hearing 
loss, and tinnitus due to his service in the Air National Guard.

Review of the claims folder reveals that the Veteran has reported 
that he received treatment at the VA Outpatient Clinic (VAOPC) in 
Pensacola, Florida.  In addition, the Veteran reported in a 
statement dated in June 2007 that he received treatment at the VA 
Medical Center (VAMC) in Birmingham, Alabama and at the VAOPC in 
Huntsville, Alabama.  Review of claims folder does not reveals a 
single treatment record dated in August 2005 from the VAOPC in 
Pensacola, Florida.  No treatment records regarding the Veteran 
have been associated with the claims folder from the VAMC in 
Birmingham, Alabama or the VAOPC in Huntsville, Alabama and there 
is no indication in the claims folder that any attempts have been 
made to obtain any treatment records from these treatment 
centers.

Review of the claims folder reveals that service treatment 
records dated in November 1960, June 1963, July 1966, and 
February 1967 have been associated with the claims folder.  In 
addition, Armed Forces of the United States Report of Transfer or 
Discharge forms for the Veteran's periods of service dated 
February 1961 to April 1961 and March 20, 1965, to March 29, 
1965, as well as a Retirement Credit Record revealing the 
Veteran's final period of National Guard service ending in April 
1968 have been associated with the claims folder.  As the RO did 
not request service treatment or personnel records regarding the 
Veteran's service from November 1960 to April 1968, additional 
development is warranted.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 
2002); 38 C.F.R. § 3.159(c)(1) (2009). In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the United States Court of Appeals for 
Veterans Claims (Court) held that VA has constructive notice of 
VA generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and the 
Board, even where they are not actually before the adjudicating 
body.  Accordingly, attempts must be made to obtain all VA 
clinical records pertaining to the Veteran, including those from 
the VAOPC in Pensacola, Florida, VAOPC in Huntsville, Alabama, 
and the VAMC in Birmingham, Alabama.  

The Veteran has reported that he experiences residuals of a right 
hand fracture, hearing loss, and tinnitus.  In addition, the 
Veteran reports that he was exposed to loud noise in service.  
The Board finds that the Veteran is competent to report that he 
experiences residuals of a right hand fracture, hearing loss, and 
tinnitus and to report that he was exposed to loud noise in 
service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  The Board notes that the Veteran's service treatment 
records reveal that the Veteran was treated for a fracture of the 
right hand in July 1966 while on a period of inactive duty for 
training.  

To date, VA has neither afforded the Veteran an examination nor 
solicited a medical opinion.  Under 38 U.S.C.A. § 5103A(d)(2), VA 
must provide a medical examination and/or obtain a medical 
opinion when there is:  (1) competent evidence that the Veteran 
has a current disability (or persistent or recurrent symptoms of 
a disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or symptoms 
of a disease within a specified presumptive period; (3) an 
indication the current disability or symptoms may be associated 
with service; and (4) there is not sufficient medical evidence to 
make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the Veteran is competent to report that he has residuals of a 
right hand fracture, bilateral hearing loss, and tinnitus, is 
competent to report that he was exposed to loud noise in service, 
and since there are records revealing that the Veteran was 
treated for a right hand fracture while in service, the Board 
finds it necessary to afford the Veteran a VA medical examination 
to determine the nature, extent, and etiology of the Veteran's 
reported residuals of a right hand fracture, bilateral hearing 
loss, and tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all VA medical 
records pertaining to the Veteran, 
including the records of the Veteran's 
treatment at the VAOPC in Pensacola, 
Florida, the VAOPC in Huntsville, Alabama, 
and VAMC in Birmingham, Alabama.

2.  Contact the appropriate service 
department and/or Federal agency, to obtain 
a complete copy of the Veteran's service 
personnel records and service treatment 
records covering the period of time from 
1960 to 1968.

3.  After completing all of the development 
actions requested above, arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any bilateral 
hearing loss and/or tinnitus found to be 
present.  The claims folder should be made 
available to and reviewed by the examiner.  
All indicated studies should be performed, 
and all findings should be reported in 
detail.  The examiner should opine as to 
whether it is at least as likely as not (a 
50 percent or greater probability) that any 
bilateral hearing loss and/or tinnitus 
found to be present are related to or had 
their onset during a period of active 
service, active duty for training or 
inactive duty for training, to include the 
Veteran's report of in-service acoustic 
trauma.  The rationale for all opinions 
expressed should be provided in a legible 
report.  

4.  After completing steps one and two, 
arrange for the Veteran to undergo an 
appropriate VA examination to determine the 
nature, extent, onset and etiology of any 
residuals of a right hand fracture found to 
be present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should be 
performed, and all findings should be 
reported in detail.  The examiner should 
opine as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the Veteran has a 
disability of the right hand that is a 
residual of the fracture in service.  The 
rationale for the opinion should be 
provided in a legible report.  

5.  Thereafter, adjudicate the Veteran's 
claims.  If the benefits sought on appeal 
are not granted, the RO should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


